Case 1:20-cv-00374-MJT Document 77 Filed 11/20/20 Page 1 of 4 PageID #: 7368




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

OPTIMUS STEEL, LLC,                     §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §
                                        §
U.S. ARMY CORPS OF ENGINEERS, §
LIEUTENANT GENERAL SCOTT A. §
SPELLMON 1 (in his official capacity as §
Chief of Engineers and Commanding       §                  Civil Action No. 1:20-cv-374
General of the U.S. Army Corps of       §
Engineers), COLONEL TIMOTHY R. §
VAIL (in his official capacity as U.S.  §
Army Corps of Engineers Galveston       §
District Commander), and JEFFERSON §
SOUTHERN STAR PIPELINE, LLC, §
                                        §
       Defendants.                      §

               STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Optimus Steel,

LLC, Defendants United States Army Corps of Engineers, Lieutenant General Scott A.

Spellmon (in his official capacity as Chief of Engineers and Commanding General of the

U.S. Army Corps of Engineers), Colonel Timothy Vail (in his official capacity as U.S.

Army Corps of Engineers Galveston District Commander) (collectively, the “Federal

Defendants”), and Jefferson Southern Star Pipeline, LLC, in the above captioned case




      1
         Lieutenant General Scott A. Spellmon has succeeded Todd T. Semonite as Chief of
Engineers and Commanding General of the U.S. Army Corps of Engineers and, pursuant to Fed.
R. Civ. P. 25(d), is automatically substituted as a party in this case.
                                            1
Case 1:20-cv-00374-MJT Document 77 Filed 11/20/20 Page 2 of 4 PageID #: 7369




stipulate and agree that Plaintiff Optimus Steel, LLC hereby dismisses all of its claims with

prejudice as to their refiling, and that each party shall bear its own attorneys’ fees and costs.

                                                    Respectfully submitted,


                                                    /s/ Frederick W. Addison, III
                                                    Frederick W. Addison, III
                                                    E-mail: raddison@munsch.com
                                                    500 North Akard
                                                    Suite 3800
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 855-7500
                                                    Facsimile: (214) 855-7584

                                                    COUNSEL FOR PLAINTIFF


                                                    ERIC GRANT
                                                    DEPUTY ASSISTANT ATTORNEY
                                                    GENERAL
                                                    ENVIRONMENT & NATURAL
                                                    RESOURCES DIVISION

                                                    STEPHEN J. COX
                                                    UNITED STATES ATTORNEY
                                                    EASTERN DISTRICT OF TEXAS


                                                    /s/ Robert Austin Wells*
                                                    ROBERT AUSTIN WELLS
                                                    Assistant United States Attorney
                                                    State Bar No. 24033327
                                                    110 N. College, Suite 700
                                                    Tyler, TX 75702
                                                    Phone: 903-590-1400
                                                    Fax: 903-590-1436
                                                    robert.wells3@usdoj.gov




                                               2
Case 1:20-cv-00374-MJT Document 77 Filed 11/20/20 Page 3 of 4 PageID #: 7370




                                         JAMES G. GILLINGHAM
                                         Assistant United States Attorney
                                         Texas State Bar No.
                                         24065295
                                         110 N. College, Suite 700
                                         Tyler, Texas 75702
                                         Tel: (903) 510-9346
                                         James.Gillingham@usdoj.gov

                                         MARK L. WALTERS
                                         Texas State Bar No. 00788611
                                         U.S. DEPARTMENT OF JUSTICE
                                         Environmental & Natural Resources
                                         Division
                                         Environmental Defense Section
                                         P.O. Box 7611
                                         Washington, DC 20044
                                         Telephone: (202) 616-9190
                                         Fax: (202) 514-8865
                                         Email: mark.walters@usdoj.gov

                                         ATTORNEYS FOR THE FEDERAL
                                         DEFENDANTS


                                         VINSON & ELKINS LLP


                                         By: /s/ Christopher V. Popov*
                                         Christopher V. Popov
                                         Texas Bar No. 24032960
                                         Matthew C. Hoffman
                                         Texas Bar No. 24068697
                                         1001 Fannin Street, Suite 2500
                                         Houston, Texas 77002
                                         Telephone: (713) 758-2636
                                         Facsimile: (713) 615-5033
                                         cpopov@velaw.com
                                         mhoffman@velaw.com




                                     3
Case 1:20-cv-00374-MJT Document 77 Filed 11/20/20 Page 4 of 4 PageID #: 7371




                                                Jeremy C. Marwell
                                                D.C. Bar No. 1000299
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West
                                                Washington, DC 20037
                                                Telephone: (202) 639-6507
                                                Facsimile: (202) 879-8997
                                                Email: jmarwell@velaw.com

                                                ATTORNEYS FOR DEFENDANT
                                                JEFFERSON SOUTHERN STAR
                                                PIPELINE,
                                                LLC

                                                *Signed electronically with permission
                                                by Frederick W. Addison, III




                            CERTIFICATE OF SERVICE

        I hereby certify that on November 20, 2020, I electronically filed the above and
foregoing document through the CM/ECF system which will send a notice of electronic
filing to all counsel of record.

                                                /s/ Frederick W. Addison, III
                                                Frederick W. Addison, III




                                            4
